Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The preliminary amendment and the substitute specification filed on July 17, 2020 have been entered.
Drawings
1.	The drawings are objected to because, inter alia, the drawings do not comply with 37 CFR 1.84 and/or PCT Rule 11.  For example:
a.	37 CFR 1.84(u)(2) states: “The view numbers must be larger than the numbers used for reference characters.”  (Emphasis added).  However, the view number such as “FIG. 1” is not larger than the numbers “11,” “22,” etc. in FIG. 1; and/or
b.	37 CFR 1.84(l) states:
Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  (Emphases added)

	See also PCT Rule 11.13(a) and (e).  However, every number and letter in FIGS. 1-9 is not durable, clean, black, sufficiently dense, dark, uniformly thick, well defined and heavy enough. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be 
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features such as the refrigerant compressor, the vapor bubbles, the gas bubbles, the lubricant, and the operating status of the refrigerant compressor in claim 1 or 6; and the compressor in claim 14 (see Pub. No. 20200347841 (Pub.’841) of this application at ¶ 49 et seq.) must be shown or the features canceled from the claims.  No new matter should be entered.
Specification
1.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter such as “a conveyor” in claim 1.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction is required.
2. 	The disclosure is objected to because of the informalities, e.g., listed below:
a. 	Each part of the claimed invention such as the refrigerant compressor, the vapor bubbles, the gas bubbles, the lubricant, and the operating status of the refrigerant compressor in claim 1; and the compressor in claim 14 should have been designated by a reference character.
See MPEP §§ 608.01(o) and (g); 
b.	The Brief Description of the Figures should describe the section line upon which the sectional view (FIG. 7, Pub.’841 ¶¶ 47 and 61) is taken.  Please see MPEP § 608.01(f); and/or
c.	The disclosure has typographical or grammatical error(s).  For example, the recitation “the operating status of the refrigerant compressor 1” in Pub.’841 should have been changed to “the operating status of the refrigerant compressor.”   
Appropriate correction is required.
3.	The specification has not been checked to the extent necessary to determine the presence of all possible errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  For example, the recitation “the crankshaft at least comprising” (emphasis added) in lines 1-2 of claim 1 should have been changed to “the crankshaft comprising”.   As noted, the transitional term "comprising" is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).  Thus, the adding of the term “at least” before “comprising” is apparently redundant.
b.	The limitation:
wherein at least one surface section of a surface of the crankshaft comprises at least one flow disruptor, which flow disruptor is, based on the geometry and/or characteristics thereof, configured to break up vapor bubbles and/or gas bubbles in the lubricant flowing around the crankshaft in an operating state of the refrigerant compressor.  (Emphasis added)

in claim 1 is unclear because it merely states a function “configured to break up vapor bubbles and/or gas bubbles in the lubricant flowing around the crankshaft in an operating state of the refrigerant compressor” without providing an indication about how the function is performed. The recited function does not follow from the structures recited in the claim, so it is unclear whether the function requires some other structure(s) or is simply an inherent result of the operation of the crankshaft in a certain manner. Please see, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239 cited in MPEP § 2181.
c.	The use of alternative expression “and/or” renders the claims vague and indefinite. For example, in claim 1, the phrase “which flow disruptor is, based on the geometry and/or characteristics thereof, configured to break up vapor bubbles and/or gas bubbles” may be interpreted in two ways: (i) “which flow disruptor is, based on the geometry and characteristics thereof, configured to break up vapor bubbles and/or gas bubbles”; and (ii) “which flow disruptor is, based on the geometry or characteristics thereof, configured to break up vapor bubbles and/or gas bubbles.”  Since the language of the claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one
reasonable interpretation, thus, it is indefinite.  Please see MPEP § 2173.02. 
d.	No antecedent basis is seen for the terms such as “the geometry” and “the lubricant” in claim 1.
e.	The term “characteristics” in claim 1 is a subjective term.  As noted, the plain meaning (MPEP § 2111.01) of the term “characteristics” is, e.g., “a feature or quality belonging typically to a person, place or thing and serving to identify it” from common dictionaries such as google.com. attached.  It is unclear which/what characteristics within a full spectrum of possible characteristics of the flow disruptor are the characteristics configured to break up vapor bubbles and/or gas bubbles.  Whether a particular flow disruptor is covered by the claim would depend upon the unrestrained, subjective opinion regarding the characteristics configured to break up vapor bubbles and/or gas bubbles of a particular individual purported to be practicing the invention.  Please see MPEP §§ 2173.02 and 2173.05(IV).
f.	The limitation “characteristics” in claim 1 is indefinite because the claim or the specification provides no clear guidance as to which/what methodology is used to define or determine the “characteristics” configured to break up vapor bubbles and/or gas bubbles.  See the terms such as “slope” in Dow Chem. Co. v. NOVA Chems. Corp., 115 USPQ2d 2024 (Fed. Cir. 2015); “molecular weight” in Teva, 789 F.3d at 1341, 1344-1345; “scored flexural strength” in nonprecedential Pacific Coast Building v. CertainTeed Gypsum Inc., Case No. 19-1524, Fed. Cir. 6/30/2020; and “passive link” in Infinity Computer Products, Inc. v. Oki Data Americas, Inc., Case No. 2020-1189, Fed. Cir. 2/10/2021. 
g.	It is unclear whether the term that appears at least twice such as “at least one flow disruptor” in claims 2-7 and 12 refers to the same or different things.  Please see double inclusion in MPEP § 2173.05(o).  Applicant is respectfully suggested to identify each claimed element with
reference to the drawings.
h.	It is unclear whether a confusing variety of terms such as such as “at least one flow
disruptor” (singular, emphasis added) and “at least one flow disruptors” (plural, emphasis added) in claims 8/1 and 12/1 refers to the same or different things.  See MPEP § 608.01(o).  Applicant is respectfully suggested to identify each claimed element with reference to the drawings.
i.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, e.g., claim 4 recites the broad recitation “a bore that is preferably eccentrically arranged,” and the claim also recites “particularly preferably running transversely to the longitudinal axis of the shaft element” (emphasis added) which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (i) merely exemplary of the remainder of the claim, and therefore not required, or (ii) a required feature of the claims.
j.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, e.g., claim 11 recites the broad recitation “a smaller pitch,” and the claim also recites “preferably by at least a factor of 10, than the conveying groove” (emphasis added) which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (i) merely exemplary of the remainder of the claim, and therefore
not required, or (ii) a required feature of the claims.  Similar indefinite issue is seen for the term
“preferably” in claims 12-14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-8, 10, 12 and 14, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pei (CN 103899634A).
Claim 1
Pei teaches a crankshaft (1) for a refrigerant compressor, the crankshaft (1) comprising:
a cylindrical shaft element (5),
a crankpin (3) for driving a compressor piston of the refrigerant compressor, and
a conveyor (12) conveying lubricant from a lower end region (7), facing away from the crankpin (3), of the shaft element (5) in the direction of the crankpin (3), in order to supply lubricant to movable parts of the refrigerant compressor,
wherein at least one surface section (FIG. 3) of a surface of the crankshaft (1) comprises at least one flow disruptor (11, 11; FIG. 3; Tr. ¶ 27), which flow disruptor (10/11) is, based on the geometry and/or characteristics thereof, capable of breaking up vapor bubbles and/or gas bubbles in the lubricant flowing around the crankshaft (1) in an operating state of the refrigerant compressor.   See Translation (Tr.) at Abstract, ¶¶ 6-28, claims 1-5.
As noted, Pei stated in ¶ 27: 
The main spiral rising oil groove 12 made on the side wall and the auxiliary oil outlet on the side wall converge into a mixed oil groove 10 through the auxiliary spiral rising oil groove 11 made on the side wall of the main shaft, and then communicate with the oil inlet at the upper end of the main shaft, and the main shaft side wall is provided with an exhaust.

	And in ¶ 28:
When the invention works, under the condition of low-speed operation of the compressor, the main oil inlet at the bottom end and the auxiliary oil inlet at the bottom end of the main shaft begin to enter lubricating oil, and the lubricating oil passes through the respective passages from the main oil outlet of the side wall and the side wall. The auxiliary oil outlet enters the respective main spiral oil groove and auxiliary spiral oil groove and converges to the mixed oil groove, and then enters from the oil inlet at the upper end of the main shaft into the crankshaft oil outlet for oil lubrication. 
 
Since the oil/lubricant from the main oil groove 12 converges to the mixed oil groove 10, and the auxiliary oil groove 11, thus the vapor bubbles and/or gas bubbles in the lubricant are inherently broken up or capable of being broken up at the convergent location shown in FIG. 3.  
Claim 1 is anticipated by Pei because each and every element as set forth in the claim is found, either expressly or inherently described, in the single prior art reference Pei. Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131.  As noted, functional limitations of a claim may not be given patentable weight where those limitations are inherent in a prior art reference.  In re Schreiber, 44 USPQ2d 1429 (CAFC 1997).   On the other hand, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then, it meets the claim. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963); In re Danly, 120 USPQ 528 (CCPA 1959); Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) and MPEP § 2114. In addition, the “wherein” or “whereby” clause that merely states the inherent results of limitations in the claim adds nothing to the claim’s patentability or substance.  Texas Instruments Inc. v. International Trade Commission, 26 USPQ2d 1018 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (Fed. Cir. 2001); and MPEP § 2111.04.   
 Claim 2
The conveyor conveying lubricant is embodied by a helical conveying groove (12, Tr. ¶ 27) of the shaft element (5), which conveying groove (12) circles the longitudinal axis of the shaft element (5), wherein the conveying groove (12) is part of the surface section and comprises at least one flow disruptor (10/11; FIG. 3).
Claim 3 
At least one flow disruptor (10/11) is arranged on a base of the conveying groove (12) and/or on a wall of the conveying groove (12) as seen in, e.g., FIG. 3.
Claim 4
The conveyor conveying lubricant is embodied by a bore (8 or 9, FIG. 2, Tr. ¶ 27) that is preferably eccentrically arranged, particularly preferably running transversely to the longitudinal axis of the shaft element (5), wherein an inner surface of the bore (8/9), which inner surface defines the bore (8/9), is part of the surface section and comprises at least one flow disruptor (10/11).
Claim 5
An outer envelope surface (FIGS. 1-5) of the shaft element (5) is part of the surface section and comprises at least one flow disruptor (10/11).
Claim 6
The at least one flow disruptor (10/11) is arranged in a free section (see Appendix hereinafter “Ap.”) of the outer envelope surface of the shaft element (5), wherein the shaft element (5) has in the region of the free section a smaller diameter (FIG. 3 in Ap.) than in the region of a
mounting section (Ap.) of the shaft element (5) and/or of the end region, whereas the mounting
section (Ap.) is used to mount the crankshaft (1) in the refrigerant compressor.
Claim 7
The at least one flow disruptor (10/11) is embodied as a raised section and/or a recess of the surface section (FIG. 3).
Claim 8
The at least one of the flow disruptors (10/11) is embodied by a groove (Tr. ¶ 27).
Claim 10 
The groove (10/11) is embodied to be helical/spiral and circles the longitudinal axis of the shaft element (5, FIGS. 1-5).  Ibid. Abstract, ¶¶ 8, 14 and 27.
Claim 12
The at least one of the flow disruptors (10/11) is embodied by a furrow or groove (10/11) as seen in the plain meaning (MPEP § 2111.01) of the term “furrow” in common dictionaries such as Google Search attached. Please see Brown v. Air Products and Chemicals Inc., 60 USPQ2d 501(CAFC 2001) (When the claim recites alternatives, that claim is anticipated by using the prior art that teaches one alternative.).
Claim 14
Pei teaches a compressor, preferably a refrigerant compressor, having a crankshaft according to claim 1 (Tr. Abstract).
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 9 and 11, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Pei.
Claim 9
Pei teaches the invention as claimed except the groove (10/11) having a smaller groove depth than the conveying groove (12).  However, Applicant has not shown that the claimed sizes/proportions of the depths of the groove and the conveying groove are critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation) cited in MPEP § 2144.05. 
To change the sizes/proportions of the depths of Pei’s groove and conveying groove as claimed would have been an obvious choice based on routine experimentation.  KSR. See also stare decisis regarding changes in size/proportion in MPEP § 2144.04; Ohio Willow Wood Co. v. Alps South, LLC, 108 USPQ2d 1745 (Fed. Cir. 2013); and unpublished K-Swiss Inc. v. Glide N Lock GmbH, Fed. Cir., No. 2013-1316, 4/23/14.
Claim 11
Pei teaches the invention as claimed except the groove (10/11) having a smaller pitch,
preferably by at least a factor of 10, than the conveying groove (12).  However, Applicant has not
shown that the claimed sizes/proportions of the pitches of the groove and the conveying groove
are critical.  See In re Aller supra. 
To change the sizes/proportions of the pitches of Pei’s groove and conveying groove as claimed would have been an obvious choice based on routine experimentation.  See also legal precedent cited in claim 9 above. 
Indication of Allowable Subject Matter
1.	Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
2.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.	Alkan et al. (WO 2019037976 A1) teaches a compressor (1) comprising a flow disruptor (groove) in FIG. 7;
b.	Akkaya et al. (WO 2016198193 A1) teaches a flow disruptor (6) having a geometry (15) that influences the flow of the lubricant.  Ibid. Abstract; 
c.	Kandpal (US 5,160,247) teaches a flow disruptor (62) having a geometry that disrupts the flow of the lubricant.  Ibid. Abstract; and
d.	Hacioglu et al. (WO 2016119869 A1) teaches a conveyor (11, 12; FIG. 5), a
lubricant (7, FIG. 1) and two curved lubrication grooves (18, 19).  Ibid. abstract and claims 1-14.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571)272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656